Citation Nr: 0310896	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-00 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to service-connected 
status-post total hysterectomy due to uterine fibroids.

3.  Entitlement to service connection for flat feet.

4.  Entitlement to service connection for shin splints.

5.  Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from November 1982 to October 
1989.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO) which denied the benefits sought on 
appeal.

The veteran's claims were previously before the Board in 
September 1999.  At that time, the Board denied the veteran's 
claims for service connection for headaches, a psychiatric 
disorder, flat feet, and shin splints, in addition to several 
other claims for service connection, which were subsequently 
withdrawn.  The veteran subsequently appealed to the United 
States Court of Appeals for Veterans Claims (Court).   In 
June 2001, the Court vacated the September 1999 Board 
decision with respect to the issues presently on appeal, and 
remanded the matter back to the Board for development 
consistent with the Court's decision.  Of particular 
relevance, the Court pointed out that, subsequent to the 
Board's decision and the parties' briefs, the Veterans Claims  
Assistance Act of 2000 (VCAA) was passed.  In so much as the 
VCAA eliminated the well-grounded requirement upon which the 
Board's September 1999 denials of claims for service 
connection were based, the Court vacated the Board's decision 
and remanded the veteran's claim for readjudication 
consistent with the provisions of the VCAA.  

The veteran, in a December 1998 statement, appears to have 
raised a claim of service connection for diabetes, to include 
as secondary to service-connected status-post total 
hysterectomy.  However, the record does not reflect any 
further development of this issue, or final adjudication on 
this matter.  Therefore, this issue is referred to the RO for 
appropriate action.


REMAND

The veteran claims entitlement to service connection for 
headaches, a psychiatric disorder, flat feet, and shin 
splints.  A review of the record leads the Board to conclude 
that additional development is necessary in this case before 
proceeding with appellate disposition, as the record does not 
contain sufficient development to render a decision as to the 
veteran's claim at this time.

As discussed above, the Board notes that while the veteran's 
appeal was pending, there was a significant change in the law 
pertaining to veteran's benefits.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (2002).  The VCAA applies to all pending claims for VA 
benefits, and provides that the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his or her claim for benefits.  Changes 
potentially relevant to the veteran's appeal include the 
establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  This legislation is applicable to the veteran's 
claims.  Nonetheless, notice of the veteran's rights and 
responsibilities under the VCAA, as well as VA's 
responsibilities in assisting the veteran in the development 
of her claims for service connection, was not provided by the 
RO, as the VCAA was not yet enacted at the time of the 
issuance of the statement of the case.  As a consequence, the 
veteran's claims were certified to the Board without the 
veteran being given appropriate notice of her rights and 
responsibilities, and VA's responsibilities under the VCAA.

Nevertheless, the Board, following the Court's June 2001 
remand, undertook the responsibility of providing the veteran 
with a letter explaining the provisions of the VCAA.  
However, a portion of the regulations implementing the VCAA 
was recently invalidated by the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  The 
Federal Circuit specifically found that, under the statute, a 
veteran has one year in which to submit additional evidence 
and argument in support of his or her claims following notice 
of the VCAA as opposed to only thirty days as set forth in 
the regulations at 38 C.F.R. § 19.9(a)(2)(ii).  Accordingly, 
that portion of the regulations limiting a veteran's response 
time to thirty days, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalidated.  See Disabled American Veterans, et. al. v. 
Principi, No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  
Consequently, the veteran's claims must be remanded to the RO 
to ensure that the veteran is given proper notice of her 
rights and responsibilities under the VCAA, allowed the 
appropriate time in which to respond to the notice of the 
VCAA and/or waive that response time, and to ensure that all 
duty to notify and duty to assist obligations of the VA are 
met.

Additionally, a review of the record discloses that, pursuant 
to authority provided by 38 C.F.R. § 19.9(a)(2) (2002), the 
Board undertook additional evidentiary development in this 
case, including obtaining additional VA examinations.  
However, as the previously mentioned decision by the Federal 
Circuit held, 38 C.F.R. § 19.9(a)(2) is invalid because it 
permits the Board to consider additional evidence without 
having to remand the case to the RO for initial consideration 
of that evidence.  See Disabled American Veterans, et. al. v. 
Principi, supra.  The Federal Circuit explained that, when 
the Board obtained and considered evidence that was not 
before the RO, an appellant has no means to obtain one review 
on appeal to the Secretary, because the Board is the only 
appellate tribunal under the Secretary.  Therefore, it 
appears that evidence obtained by the Board, namely, the 
results of the veteran's VA examinations, cannot be 
considered by the Board as an initial matter.  

Furthermore, the Board notes that the RO, in the September 
1997 rating decision, denied the veteran's claim of 
entitlement to a total disability evaluation based upon 
individual unemployability (TDIU).   The veteran did not 
submit an express notice of disagreement with the denial of 
her claim for TDIU.  However, in November 1997, the RO 
received a VA Form 21-8940 (Veteran's Claim for Increased 
Compensation Based on Unemployability), which the Board 
construes as a notice of disagreement with the RO's decision 
to deny her entitlement to a TDIU.  The Board notes that the 
RO failed to construe the veteran's submission of the form as 
a timely notice of disagreement and a statement of the case 
was not issued to the veteran regarding this claim.  In the 
past, the Board has referred such matters back to the RO for 
appropriate action.  However, the U.S. Court of Appeals for 
Veterans Claims (Court) has indicated that the proper action 
is to remand the issues back to the RO for appropriate 
action.  See Manlincon v. West, 12 Vet. App. 238, 240-241 
(1999) ("Thus, the next step was for the RO to issue [a 
statement of the case] on the denial of the [ ] claim, and 
the Board should have remanded that issue to the RO, not 
referred it there, for issuance of that [statement of the 
case].").

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  The RO is requested to review the 
entire claims file and undertake any 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000.  
See 38 U.S.C.A. §§ 5103A, 5107(b), 5108 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 
(2002).  

2.  The RO is requested to send the 
veteran notice of the provisions of the 
VCAA, the kind of information needed from 
her, and what she could do to help her 
claims, as well as her and the VA's 
responsibilities in obtaining evidence.  
She should be given an opportunity to 
supply additional evidence and/or 
argument, identify additional evidence 
for VA to obtain, or waive her right to 
the one-year response time required under 
the VCAA.  All new evidence and/or 
arguments must be associated with the 
veteran's claims folder.

3.  The RO should review the veteran's 
claims for service connection in light of 
all evidence associated with the claims 
file subsequent to the transfer of the 
claims file to the Board.  If the 
benefits sought are not granted, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

4.  The RO should issue a statement of 
the case on the issue of entitlement to a 
TDIU.  The veteran should be clearly 
advised of the need to file a timely 
substantive appeal within 60 days of 
issuance of the statement of the case or 
within the remainder of the one-year 
period from the date of the mailing of 
the notification of the rating decision 
denying the veteran's claim, if the 
veteran wishes to appeal that 
determination.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  No action is required of 
the veteran until she is notified.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


